internal_revenue_service number release date index numbers --------------------- -------------------------- -------------------------- --------------------------- ---------------------------- ----------------------------- ---------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 plr-105481-08 date date legend distributing dre dre dre fsub -------------------------- --------------------------------------------- ----------------------- --------------------------- --------------------------------------------------- ---------------------------------------------- --------------------------------------------------- ------------------------------------------- --------------------------------------------------- ---------------------------------------- ------------------------------- controlled ------------------------ ------------------------------- ----------------------- fsub newco ------------------------------------------------------ -------------------------------------------------------------- ------------------------------------------------------- ------------------------------- plr-105481-08 merger sub ---------------------------- ------------------------------- country a ----------- country b ---------------------- country c ----------- country d ------------------------- state a ------------- exchange ----------------------------------------------- busine sec_1 busine sec_2 ------------------------------------------------------------------------------------------ ---------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------ year year year date a b x ------- ------- ------- ---------------------- ---------------- --------------- ---- --------- --------------------------------------------- dear ----------------- this letter responds to your date request for rulings on the federal_income_tax consequences of a series of proposed transactions collectively the plr-105481-08 proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the internal distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a publicly traded country a corporation is a holding_company and the parent of a group of domestic and foreign entities distributing has a single class of common_stock outstanding that is listed on exchange pursuant to a shareholder rights plan the rights plan adopted by distributing’s board_of directors in year each share of distributing common_stock also evidences one preferred share purchase right to purchase distributing participating preferred_stock on the occurrence of certain events generally involving a change in control of distributing the distributing purchase rights as of date in addition to other third party indebtedness distributing had outstanding i dollar_figurea in aggregate principal_amount of convertible notes with maturity dates of year and ii dollar_figureb in aggregate principal_amount of convertible notes with maturity dates of year together the distributing convertible notes distributing also currently has outstanding warrants and options to acquire its common_stock distributing maintains an employee stock plan pursuant to which distributing has granted to key employees options to purchase shares of distributing common_stock restricted_stock restricted_stock rights and stock appreciation rights distributing also maintains a director stock plan pursuant to which distributing has granted to its directors shares of distributing common_stock and stock_options distributing owns all of dre a company formed under the laws of country b that is treated as a disregarded_entity for u s federal_income_tax purposes dre is a holding_company that owns all of dre and dre each a company formed under the laws of country b that is treated as a disregarded_entity for u s federal_income_tax plr-105481-08 purposes dre is currently a dormant entity with no employees or business activities dre owns all of the outstanding_stock of fsub a country c_corporation fsub engages in busine sec_1 directly and indirectly through its subsidiaries all of which in addition to fsub are members of distributing’s separate_affiliated_group as defined in sec_355 the distributing sag controlled is a state a corporation and the common parent of a consolidated_group controlled has outstanding a single class of common_stock all of which is owned by distributing x percent directly and 100-x percent indirectly through distributing’s ownership of dre controlled engages in busine sec_2 both directly and indirectly through members of its separate_affiliated_group as defined in sec_355 the controlled sag financial information has been submitted that indicates that the distributing sag and the controlled sag each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in anticipation of the proposed reorganization defined below and internal distribution defined below distributing will cause dre to transfer its interest in dre to distributing and will cause dre to transfer its interest in dre which owns all of the stock of fsub to dre distributing will then transfer its interest in dre which will then own dre which in turn owns all the stock of fsub to fsub a country d corporation that is a wholly owned subsidiary of distributing and a member of the distributing sag in a transaction intended to qualify under sec_351 as a result immediately before the proposed transactions dre 1’s sole asset will be its 100-x percent ownership of the stock of controlled proposed transactions for what are represented to be valid business reasons distributing desires to realign its corporate structure by forming a new domestic holding_company to serve as its parent therefore distributing controlled and newco propose the following series of transactions i ii iii distributing will form a wholly owned state a corporation newco newco will have nominal assets and will have a single share of stock outstanding held by distributing newco will become the distributing group’s new u s publicly-traded parent as a result of the proposed transactions newco will form merger sub a transitory state a corporation for the sole purpose of the merger described in step iii distributing newco and merger sub each will adopt a plan_of_reorganization under which merger sub will merge with and into plr-105481-08 distributing under country a law with distributing surviving the merger in the merger the shareholders of distributing will receive as the merger consideration voting common_stock of newco in exchange for each share of their distributing common_stock the nominal share of newco stock held by distributing as a result of the initial incorporation transaction will be cancelled the holders of the distributing warrants options and the convertible notes will receive newco warrants options and convertible notes with identical terms in exchange therefor as the result of step iii above newco will become the parent of distributing steps i through iii collectively the reorganization it is anticipated that newco will assume distributing’s rights plan or adopt a similar shareholder rights plan newco also will assume distributing’s obligations under the employee stock plan and the director stock plan iv distributing will distribute to newco a all of controlled’s outstanding shares owned directly by it representing x percent of controlled’s outstanding_stock and b its interest in dre which owns 100-x percent of controlled’s outstanding_stock together the internal distribution immediately after step iv above newco will be the new parent of the consolidated_group of which controlled formerly was the common parent representations the following representations have been made with respect to the reorganization described above in steps i through iii a b c the fair_market_value of the newco stock received by each distributing stockholder who participates in the proposed reorganization will be approximately equal to the fair_market_value of distributing common_stock surrendered by that stockholder in the proposed reorganization at least of the proprietary interest in distributing will be exchanged in the reorganization for a proprietary interest in newco and will be preserved within the meaning of sec_1_368-1 there is no plan or intention for newco or any person related within the meaning of sec_1_368-1 to newco to acquire directly or indirectly any newco stock issued in the proposed reorganization further except for payments by distributing to dissenters who perfect their appraisal rights neither newco nor any person related within the plr-105481-08 meaning of sec_1_368-1 to newco will have acquired directly or indirectly any stock of distributing with consideration other than newco stock distributing has no plan or intention to issue additional shares of stock that would result in newco losing control within the meaning of sec_368 of distributing newco has no plan or intention to liquidate or merge distributing with and into another corporation to sell or otherwise dispose_of the stock of distributing or to cause distributing to sell or otherwise dispose_of any of its assets except for the transfers under the proposed internal distribution newco and distributing will each pay their own expenses_incurred in connection with the proposed reorganization it is not anticipated that the stockholders of distributing will have any expenses in connection with the proposed transactions newco will acquire distributing stock solely in exchange for newco voting_stock for purposes of this representation distributing stock redeemed for cash or other_property furnished by newco will be considered as acquired by newco furthermore no liabilities of distributing or the distributing shareholders will be assumed by newco nor will any of the distributing stock acquired by newco be subject_to any liabilities except that newco will assume distributing’s obligations under its employee stock plan and director stock plan in connection with the proposed reorganization any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in distributing will be converted into an identical right to acquire newco stock subsequent to the proposed reorganization there will be no outstanding warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in distributing that if exercised or converted would affect newco’s acquisition or retention of control of distributing as defined in sec_368 newco does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of distributing following the proposed reorganization newco and distributing will continue distributing’s historic_business or use a significant portion of distributing’s historic_business_assets in a business d e f g h i j plr-105481-08 k l m n o no two parties to the proposed reorganization will be investment companies as defined in sec_368 and iv distributing will pay its dissenting stockholders the value of their stock out of its own funds no funds will be supplied for that purpose directly or indirectly by newco nor will newco directly or indirectly reimburse distributing for any payments to dissenters at the time of the proposed reorganization the fair_market_value of the assets of distributing will exceed the sum of its liabilities plus the liabilities if any to which the assets will be subject the distributing convertible notes are securities within the meaning of sec_354 the distributing purchase rights are the type of rights described in revrul_90_11 1990_1_cb_10 the following representations have been made with respect to the internal distribution described above in step iv p q r s t the indebtedness if any owed by controlled to distributing after the internal distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation no part of the consideration to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of the corporation the five years of financial information submitted on behalf of busine sec_1 as conducted by the distributing sag is representative of the present operations of busine sec_1 and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted the five years of financial information submitted on behalf of busine sec_2 as conducted by the controlled sag is representative of the present operations of busine sec_2 and with regard to such business there have plr-105481-08 u v w x y z been no substantial operational changes since the date of the last financial statement submitted following the internal distribution the distributing sag and the controlled sag will each continue the active_conduct of its respective business independently and with its separate employees the internal distribution is being carried out for the following corporate business purposes to improve distributing’s and controlled’s access to capital markets increase funding and strategic flexibility enhance borrowing capacities and reduce the cost of capital to improve controlled’s access to u s government and private sector contracts and to allow the management of distributing and controlled better to focus their respective efforts on each operation and better to attract and retain key employees the internal distribution is motivated in whole or substantial part by one or more of these corporate business purposes the transaction is not used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the internal distribution other than trade account indebtedness created in the ordinary course of business through continuing transactions at terms arrived at by the parties bargaining at arm’s length no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions between distributing and controlled as the case may be will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length aa no two parties to the transaction are investment companies as defined in sec_368 and iv bb for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution plr-105481-08 cc for purposes of sec_355 immediately after the internal distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal distribution dd the internal distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation ee no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or the stock of controlled immediately after the internal distribution who did not hold such an interest immediately before the internal distribution the following additional representations have been made with respect to the proposed transactions ff distributing is not and will not be a passive_foreign_investment_company as defined in sec_1297 gg distributing will not have been a controlled_foreign_corporation as defined in sec_957 prior to the proposed reorganization hh distributing will become a controlled_foreign_corporation as defined in sec_957 as a result of the proposed reorganization ii controlled is not a united_states_real_property_holding_corporation as defined in sec_897 and had not been a united_states_real_property_holding_corporation at any time during the five-year period ending on the date of the internal distribution plr-105481-08 rulings based solely on the information submitted and the representations set forth above we rule as follows with respect to the proposed transactions for federal_income_tax purposes the formation of merger sub and its merger with and into distributing pursuant to the reorganization will be disregarded and the transaction instead will be treated as the acquisition by newco of all of the outstanding common_stock of distributing in exchange solely for shares of newco voting common_stock revrul_67_448 1967_2_cb_144 the acquisition by newco of all of the outstanding common_stock of distributing in exchange solely for shares of newco voting common_stock in the reorganization will be a reorganization within the meaning of sec_368 newco and distributing each will be a_party_to_a_reorganization within the meaning of sec_368 the distributing shareholders will not recognize gain_or_loss on the exchange of their distributing voting common_stock solely for newco voting common_stock in the reorganization sec_354 a holder of distributing convertible notes warrants or options respectively will not recognize gain_or_loss upon the exchange of distributing convertible notes warrants or options for newco convertible notes warrants or options with identical terms sec_354 sec_1_354-1 newco will not recognize any gain_or_loss upon the receipt of distributing common_stock in exchange solely for newco voting common_stock in the reorganization sec_1032 the basis of the newco voting common_stock received by each distributing shareholder in the reorganization will be the same as the basis of the distributing common_stock surrendered in exchange therefor sec_358 the basis of the distributing common_stock acquired by newco in the reorganization will be determined under sec_362 taking into account the provisions of sec_362 and because the transaction is also described in sec_362 the provisions of sec_362 plr-105481-08 the holding_period of the newco voting common_stock received by each distributing shareholder in the reorganization will include the period during which the distributing common_stock surrendered by such shareholder was held provided that the distributing common_stock surrendered was held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled common_stock to newco in the internal distribution sec_355 except for any income inclusion resulting from the application of sec_1_367_b_-5 and c see ruling below no income gain_or_loss will be recognized by newco on its receipt of the controlled common_stock in the internal distribution sec_355 except as modified by ruling below the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of newco immediately after the internal distribution will be the same as the aggregate basis of the distributing common_stock held by newco immediately before the internal distribution allocated in proportion to the fair_market_value of the distributing common_stock and the controlled common_stock in accordance with sec_1_358-2 earnings_and_profits of distributing will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 provided newco and controlled are members of the same affiliated_group within the meaning of sec_1504 after the proposed transactions the consolidated_group of which controlled was the common parent immediately before the proposed transactions will remain in existence after consummation of the proposed transactions with newco becoming the common parent see revrul_82_152 1982_2_cb_205 accordingly the members of the consolidated_group will not close their taxable_year as a result of the proposed transactions and the continuing group will remain on the taxable_year previously employed by controlled for purposes of sec_1_1502-31 and sec_1_1502-33 the proposed transactions will qualify as a group structure change notwithstanding the basis allocation required under sec_1_358-2 as described in ruling above newco's basis in the controlled stock immediately after the group structure change will be controlled's net asset basis as determined under sec_1 c subject_to the adjustments plr-105481-08 described in sec_1_1502-31 sec_1_1502-31 the earnings_and_profits of newco will be adjusted immediately after newco becomes the new common parent to reflect the earnings_and_profits of controlled immediately before controlled ceases to be the common parent sec_1_1502-33 the holding_period of the controlled stock received by newco will include the holding_period of the distributing common_stock with respect to which the internal distribution is made provided that the distributing common_stock is held as a capital_asset on the date of the internal distribution sec_1223 the transfer of the controlled stock by distributing in the internal distribution will be a distribution to which sec_1_367_b_-5 and c will apply caveats we express no opinion on the tax effect of the proposed transactions under any other provision of the code or regulations or the tax effect of any condition existing at the time of or effect resulting from the proposed transactions that is not specifically covered by the rulings set forth above in particular no opinion is given and none has been requested regarding the following i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 plr-105481-08 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent your authorized representatives sincerely ___________________________ sean p duffley senior counsel branch office of associate chief_counsel corporate cc
